PER CURIAM.
In this case exception was taken to the sureties on the stay bond filed by appellants at the time the appeal was taken. There was a failure to justify the sureties within the time allowed by law, and we think such failure is hardly excused by the showing now made in support of the application for leave to file a stay bond here and for a supersedeas. But the respondents do not object to the supersedeas, provided they can be secured by a bond filed in this court, and at this time. It is well settled that we can order a stay upon the filing of a sufficient bond in this court. Hill *346v. Finnigan, 54 Cal. 493, established the practice, and it has been followed in numerous subsequent cases. Of course, it is necessarily implied that a bond so filed will protect the respondent. The bond tendered by the appellants will be approved and filed, subject to any exceptions that the respondent may take within ten days after notice of this order. In the meantime, and until the further order of the court, all proceedings upon the judgment appealed from are stayed.